Citation Nr: 1206897	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  06-20 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for acquired psychiatric disability, to include PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from June 1990 to November 1990, and from  November 1990 to May 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of October 2004, which denied service connection for PTSD.  The VA treatment records also show that the Veteran has been diagnosed as having other psychiatric conditions at various times, such as major depressive disorder; as a result, the issue, as set forth on the title page, has been expanded to include service connection for any acquired psychiatric disability.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (The Court pointed out that the Veteran is not competent to diagnose his various conditions, in concluding, in a case involving service connection for PTSD when the record showed diagnoses of other mental conditions, that such conditions were part of the claim).  In September 2011, the veteran appeared at a Board hearing held at the RO (i.e., Travel Board hearing).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that she has PTSD due to a sexual assault in service.  She states that she received an Article 15 for fraternization, due to events which followed the assault.  Personnel records currently on file to not show any Article 15s.  There is no other evidence tending to corroborate her claimed stressor, and, hence, all reasonable attempts must be made to obtain records of the Article 15, which could corroborate the Veteran's claimed personal assault stressor.  

In addition, at her hearing, she raised the matter of PTSD based on events which occurred during the Gulf War.  She testified that she was in fear for her life due to Scud attacks, and described an incident in which 23 soldiers had been killed.  Her representative stated that a VA physician had said that she had PTSD due to her wartime experiences, as well as the sexual trauma.  In reviewing the file, the Board can find only one occasion on which such a suggestion was raised-in an August 2005 report by a psychology "pre-intern" who connected her current symptoms to sexual trauma and "the other chaos she experienced while service in the military in the Middle East."  The remainder of the records which show PTSD base it on her reported history of sexual assault.  Because the existence of PTSD based on a stressor related to the veteran's fear of hostile military or terrorist activity must be confirmed by a VA psychiatrist or psychologist (or a psychiatrist or psychologist with whom VA has contracted), the Board will only order action to confirm whether the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service if such a diagnosis is established.  See 38 C.F.R. § 3.304(f)(3).  

The Veteran also testified that she was awarded Social Security Administration (SSA) disability benefits based on her psychiatric condition in about 2008.  These records must be obtained.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (VA must request potentially relevant SSA records).  

There is also evidence that not all potentially relevant VA treatment records have been obtained.  In October 2002, it was noted that she had a history of two psychiatric hospitalizations at Long Beach VAMC, and that she had a history of three suicide attempts, in 1996, 2000, and August 2002.  Although there are records of a September 2002 hospitalization, the earlier records, including any inpatient records, must be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask her to provide the approximate date or time period during which she received her Article 15.  

2.  Then, contact the appropriate military records depository and obtain all records pertaining to the Article 15.  

3.  Obtain all records of VA psychiatric or mental health  treatment or evaluations dated from January 1995 to September 2002 from the Long Beach VAMC.  
   
4.  Contact the SSA and request a copy of the Veteran's complete SSA disability benefits file, including any administrative decision(s) on the Veteran's application for SSA disability benefits and all of the associated medical records. A copy of any response(s) from SSA, to include (if applicable) a negative reply, should be included in the claims file. All records provided by SSA also should be included in the claims file.

5.  After all available records have been assembled, schedule the veteran for a VA psychiatric examination to determine whether she currently has PTSD or other acquired psychiatric disability which is at least as likely as not related to any in-service stressor(s).  The entire claims folder must be made available to the examiner prior to the examination.  The specific stressor(s) on which the diagnosis is based must be identified.  

6.  If PTSD is diagnosed, based on a stressor other than sexual assault, make all necessary attempts to verify any non-corroborated stressors, or to verify whether the Veteran's service was consistent with the places, types, and circumstances of her reported stressor, under 38 C.F.R. § 3.304(f)(3).  

7.  After assuring compliance with the above development, as well as with any other notice and development action required by law, the RO should review the claim for service connection for an acquired psychiatric disability, to include PTSD.  If the claim is denied, the veteran and her representative should be provided with a supplemental statement of the case, and given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


